Name: 79/946/EEC: Commission Decision of 25 October 1979 approving food-aid operations carried out by a charitable organization and thereby exempting it from payment of monetary compensatory amounts (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  social affairs;  cooperation policy;  Europe;  processed agricultural produce
 Date Published: 1979-11-15

 Avis juridique important|31979D094679/946/EEC: Commission Decision of 25 October 1979 approving food-aid operations carried out by a charitable organization and thereby exempting it from payment of monetary compensatory amounts (Only the French text is authentic) Official Journal L 288 , 15/11/1979 P. 0039 - 0039COMMISSION DECISION of 25 October 1979 approving food-aid operations carried out by a charitable organization and thereby exempting it from payment of monetary compensatory amounts (Only the French text is authentic) (79/946/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 987/79 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1380/75 (3), as last amended by Regulation (EEC) No 1150/79 (4), laid down detailed rules for the application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71; Whereas goods exported to non-member countries as food aid, as referred to in Article 18 (2) of Regulation (EEC) No 1380/75, are to be exempted from monetary compensatory amounts when such exports are carried out by charitable organizations and approved according to a Community procedure; Whereas it appears from an examination of its statutes that the "Ordre de service thÃ ©osophique" is a charitable organization; Whereas the "Ordre de service thÃ ©osophique" intends henceforth to carry out food-aid operations for a charitable purpose and, in particular, to make consignments of milk powder ; whereas, furthermore, such consignments have already taken place during the first quarter of 1979 ; whereas the said organization has been subject to the application of monetary compensatory amounts levied on export from France without, however, being eligible for refunds ; whereas it is therefore appropriate to approve the food-aid operations carried out by the "Ordre de service thÃ ©osophique" with retroactive effect from 1 January 1979; Whereas the measures provided for in this Decision are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The food-aid operations carried out by the "Ordre de service thÃ ©osophique", a charitable organization, are hereby approved within the meaning of Article 18 (2) of Regulation (EEC) No 1380/75 with effect from 1 January 1979. Article 2 France shall inform the Commission: - on 1 February of every year, of the quantities exported as food aid by the "Ordre thÃ ©osophique", - forthwith, in the event of any change with regard to the nature of the activities of the "Ordre thÃ ©osophique". Article 3 This Decision is addressed to the French Republic. Done at Brussels, 25 October 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 106, 12.5.1971, p. 1. (2)OJ No L 123, 19.5.1979, p. 9. (3)OJ No L 139, 30.5.1975, p. 37. (4)OJ No L 144, 13.6.1979, p. 8.